DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 15 are objected to because of the following informalities:
Claim 1 recites, "passing through an air duct [line 4]." The examiner suggests, "passing through the air duct."
Claim 5 recites, "wherein the positioning feedback system [line 1]." The examiner suggests, "where a positioning feedback system" or changing the dependency of claim 5 to be dependent on claims 3 or 4. 
Claim 15 recites, "a fully opened positon [line 8]." The examiner suggests, "a full opened position."
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,408,623 in view of Foye [U.S. Pat. No. 5,251,815]. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Instant Application
Patent No. 11,408,623 (not in order)
1. A damper for an HVAC system, comprising: 
a base for providing support to the damper and for securing and sealing the damper on an air duct; 
1. A system to wirelessly control environmental parameters of a predefined zone, comprising: 
[…]
a base for providing support to the damper and for securing and sealing the damper on an air duct; 


a damper blade assembly configured to regulate a flow of air passing through an air duct; 
a damper assembly associated with the zone and configured to regulate the flow of air inside an air duct
a crank gear operatively coupled to a drive motor, and 
a crank gear having an actuating pin, the crank gear being operatively coupled to a motor of the damper assembly
a rod coupled to the damper blade at a first rod end and coupled to the crank gear at a second rod end, the rod and crank gear configured to rotate the damper blade upon rotation of the crank gear via the drive motor.
the damper assembly including a crank gear having an actuating pin, the crank gear being operatively coupled to a motor of the damper assembly, and the actuating pin being coupled to a rod of the damper assembly and configured to actuate the rod to thereby rotate the damper blade upon rotation of the crank gear; 


Instant Application
Patent No. 11,408,623 (not in order)
15. A damper for an HVAC system, comprising: 
a damper blade assembly configured to regulate a flow of air passing through an air duct;
1. A system to wirelessly control environmental parameters of a predefined zone, comprising: 
[…]
a damper assembly associated with the zone and configured to regulate the flow of air inside an air duct
 a rod rotatably coupled to the damper blade at a first rod end; a crank gear operatively coupled to a second rod end and a drive motor, 
the damper assembly including a crank gear having an actuating pin, the crank gear being operatively coupled to a motor of the damper assembly, and the actuating pin being coupled to a rod of the damper assembly and configured to actuate the rod to thereby rotate the damper blade upon rotation of the crank gear;
wherein actuation of the drive motor rotates the crank gear in a first direction or second direction opposite the first direction and to rotate the damper blade between a fully open position, a fully closed position, and at least one partially opened position in between a fully opened position and a fully closed position relative to the air duct.
2. The system of claim 1, wherein the control box is further configured to adjust the position of the damper blade to a partially opened position, in between a fully opened and a fully closed position, in order to allow apportion of airflow, less than the maximum amount of airflow, to pass through the damper assembly.

	Claims 2-14 and 16-19 are rejected via a similar analysis
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,948,215 in view of Foye [U.S. Pat. No. 5,251,815] via an analysis similar to the one presented above. Additionally Foye teaches where it is known in the art to attach a rod to a damper [figs. 1-4].

 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 11-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foye [U.S. Pat. 5,251,815].

With regard to claim 1, Foye teaches a damper for an HVAC system ("air damper assembly 10 [col 4 line 25]"), comprising: 
a base for providing support to the damper and for securing and sealing the damper on an air duct ("The damper assembly 10 includes a duct assembly 22 and a control unit 24. The duct assembly 22 includes a duct pipe 25 adapted for insertion into a duct of a VAV system 11 [col. 4 lines 44-47]" and "A damper 32 is mounted downstream … within the duct pipe 25 [col. 4 lines 61-62]"); 
a damper blade assembly configured to regulate a flow of air passing through an air duct ("The damper 32 is capable of being modulated between open and closed positions to vary the amount of air flow through the duct pipe 25 [col. 4 lines 62-65]"); 
a crank gear operatively coupled to a drive motor ("The motor 40 is connected to the gear train 36 [col. 5 lines 3-4]"), and 
a rod coupled to the damper blade at a first rod end and coupled to the crank gear at a second rod end (see [fig. 1] where Shaft 34 is coupled to Damper 32 at a first rod end and coupled to Gear Train 36 at a second rod end), 
the rod and crank gear configured to rotate the damper blade upon rotation of the crank gear via the drive motor ("The gear train 36 in turn is connected to the damper 32 by a shaft 34, such that rotation of the shaft 38 and the endless screw 37 by the motor 40 produces a rotation in the gear train 36. The gear train 36 reduces this rotational input and drives the damper 32 to the desired position [col. 5 lines 5-10];" also see [fig. 4] where the Motor 40 can be in the same plane as Gear Train 36).

With regard to claim 2, Foye teaches the damper according to claim 1, further comprising an actuating pin coupling the second rod end to the crank gear (see [figs. 3 or 4] with Shaft 38 coupled to the second rod end of Shaft 34 and Gear Train 36. Note: examiner is interpreting the claim in light of Applicant [fig. 5] and [par. 0065] where the actuating pin is coupled to the second rod and to the crank gear)

With regard to claim 8, Foye teaches the damper of claim 1, wherein the damper blade is positionable between a fully open state, a fully closed state, and at least one partially opened position, in between a fully opened state and a fully closed state, in order to allow apportion of air flow, less than the maximum amount of air flow, to pass through the damper ("The damper 32 is capable of being modulated between open and closed positions to vary the amount of air flow through the duct pipe 25. The position of the damper 32 ultimately sets the balance of the branch 18 in the VAV system 11 by controlling the amount of air flow that passes through the terminal 20 [col. 4 lines 62-68]").

With regard to claim 11, Foye teaches the damper of claim 1, further comprising: 
a scavenger assembly configured to harvest energy from air passing by the damper inside the air duct ("An air turbine 26 is mounted in the duct pipe 25 so that air flow through the duct pipe 25 rotates the turbine 26. The turbine 26 is connected by a conventional shaft 28 to a generator 30. Rotation of the air turbine 26 by air flowing through the duct causes the production of a voltage in the generator 30 [col. 4 lines 55-60]"); and 
a scavenger module configured to store energy harvested by the scavenger module ("The power storage unit 46 is typically a capacitor which is charged and maintained in a charged state by the rotation of the turbine 26 when the turbine 26 and the generator 30 are operating in the loaded condition [col. 5 lines 33-36]").

With regard to claim 12, Foye teaches the damper of claim 11, wherein the scavenger module includes a scavenger housing configured to support at least one battery ("The power storage unit 46 is typically a capacitor which is charged and maintained in a charged state … could be a storage battery [col. 5 lines 33-40]" and "The control unit 24 can be carried directly on the duct assembly 22 or, alternatively, can be mounted at a convenient location such as within the space 21 [col. 5 lines 41-43]").

With regard to claim 13, Foye teaches the damper of claim 11, wherein the scavenger assembly includes an impeller ("An air turbine 26 is mounted in the duct pipe 25 [col. 4 line 55]").

With regard to claim 14, Foye teaches the damper of claim 1, further including a connector interface configured to electronically couple to a maintenance device ("The manual reset 50 provides a command to the control logic 56 to commence balancing operations. The control logic 56 can be implemented using a conventional microprocessor, or electronic logic circuitry . A timing function is stored in the control logic 56 that will cease balancing operations after the airflow in the duct pipe 25 has approximated the set point 48 [col. 6 lines 17-23]" and "The set point control 48 may also require adjustment responsive to usage change in the various zones of the ventilation system of the building [col. 6 lines 10-13];" where the maintenance device can be considered Manual Reset 50 or Set Point 48).

With regard to claim 15, Foye teaches a damper for an HVAC system ("air damper assembly 10 [col 4 line 25]"), comprising: 
a damper blade assembly configured to regulate a flow of air passing through an air duct ("The damper 32 is capable of being modulated between open and closed positions to vary the amount of air flow through the duct pipe 25 [col. 4 lines 62-65]"); 
a rod rotatably coupled to the damper blade at a first rod end (see [fig. 1] where Shaft 34 is rotatably coupled to Damper 32 at a first rod end); 
a crank gear operatively coupled to a second rod end and a drive motor (see [fig. 1] where Gear Train 36 is operatively coupled to Shaft 34 at a second rod end and Motor 40), 
wherein actuation of the drive motor rotates the crank gear in a first direction or second direction opposite the first direction ("motor 40 produces a rotation in the gear train 36 [col. 5 lines 7-8" and "The motor 40 is a bi-directional motor which permits the motor 40 to rotate in either direction thereby providing opening and closing motion for the damper 32 [col. 5 lines 10-13]") and 
to rotate the damper blade between a fully open position, a fully closed position, and at least one partially opened position in between a fully opened position and a fully closed position relative to the air duct ("The damper 32 is capable of being modulated between open and closed positions to vary the amount of air flow through the duct pipe 25. The position of the damper 32 ultimately sets the balance of the branch 18 in the VAV system 11 by controlling the amount of air flow that passes through the terminal 20 [col. 4 lines 62-68]").

With regard to claim 18, Foye teaches the damper according to claim 15, wherein the crank gear and drive motor are contained within a housing ("The housing 33 contains a gear train 36 and its associated motor 40 [col. 5 lines 2-3]"), the rod extending partially into the housing at the second rod end (see [fig. 1] where Shaft 34 extends partially into Housing 33).

With regard to claim 19, Foye teaches the damper according to claim 15, further comprising a base for providing support to the damper and for securing and sealing the damper on an air duct ("The damper assembly 10 includes a duct assembly 22 and a control unit 24. The duct assembly 22 includes a duct pipe 25 adapted for insertion into a duct of a VAV system 11 [col. 4 lines 44-47]" and "A damper 32 is mounted downstream … within the duct pipe 25 [col. 4 lines 61-62]").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foye (as presented in the claim rejection under 35 USC 102 above) in view of Mrozek [U.S. Pub. 2005/0048911].

With regard to claim 3, Foye teaches the damper according to claim 1. Although Foye teaches a positioning feedback system operatively coupled to the damper blade assembly modulating the position of the damper using the crank gear [col. 6 lines 59-68],
Foye does not explicitly teach the positing feedback system including a crank gear magnet.
	In an analogous art (dampers), Mrozek teaches a positing system including a magnet ("The damper vane 240 rotates in concert with a position indicator 220. The position indicator 220 can be connected to the vane 240, or as noted in more detail below the indicator 220 can be coupled to a shaft of the motor 230 to rotate as the vane is rotated. As noted below, in preferred embodiments the indicator 230 is a magnet [par. 0047]" and "in one embodiment the sensing devices 380 include Hall Effect sensors, and the rotational position indicators 370 include magnets capable of being sensed by the Hall Effect sensors [par. 0080]").
	Mrozek further teaches, "information from the Hall Effect sensors can be used by the controller to reset home positions of the vanes [par. 0080]." 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Mrozek's teachings of a positioning system including a magnet, with Foye's teachings of positioning the damper using a crank gear, for the benefit of accurately detecting and controlling the position of the crank gear and damper. 

With regard to claim 4, the combination above teaches the damper according to claim 3. Mrozek in the combination further teaches wherein the crank gear magnet is disposed proximate to the crank gear for determining a position of the damper blade via position of the crank gear ("in one embodiment the sensing devices 380 include Hall Effect sensors, and the rotational position indicators 370 include magnets capable of being sensed by the Hall Effect sensors [par. 0080];" where Foye in the combination teaches the crank gear).

With regard to claim 5, Foye teaches the damper of claim 1. Although Foye teaches a positioning feedback system modulating the position of the damper using the crank gear [col. 6 lines 59-68], 
Foye does not explicitly teach the positing feedback system comprising a Hall Effect Sensor.
In an analogous art (dampers), Mrozek teaches a positing system including a Hall Effect Sensor ("The damper vane 240 rotates in concert with a position indicator 220. The position indicator 220 can be connected to the vane 240, or as noted in more detail below the indicator 220 can be coupled to a shaft of the motor 230 to rotate as the vane is rotated. As noted below, in preferred embodiments the indicator 230 is a magnet [par. 0047]" and "in one embodiment the sensing devices 380 include Hall Effect sensors, and the rotational position indicators 370 include magnets capable of being sensed by the Hall Effect sensors [par. 0080]").
	Mrozek further teaches, "information from the Hall Effect sensors can be used by the controller to reset home positions of the vanes [par. 0080]." 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Mrozek's teachings of a positioning system including a Hall Effect Sensor, with Foye's teachings of positioning the damper using a crank gear, for the benefit of accurately detecting and controlling the position of the crank gear and damper. 

With regard to claim 16, Foye teaches the damper according to claim 15. Although Foye teaches a positioning feedback system operatively coupled to the damper blade assembly modulating the position of the damper using the crank gear [col. 6 lines 59-68],
Foye does not explicitly teach the positing feedback system including a crank gear magnet.
	In an analogous art (dampers), Mrozek teaches a positing system including a magnet ("The damper vane 240 rotates in concert with a position indicator 220. The position indicator 220 can be connected to the vane 240, or as noted in more detail below the indicator 220 can be coupled to a shaft of the motor 230 to rotate as the vane is rotated. As noted below, in preferred embodiments the indicator 230 is a magnet [par. 0047]" and "in one embodiment the sensing devices 380 include Hall Effect sensors, and the rotational position indicators 370 include magnets capable of being sensed by the Hall Effect sensors [par. 0080]").
	Mrozek further teaches, "information from the Hall Effect sensors can be used by the controller to reset home positions of the vanes [par. 0080]." 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Mrozek's teachings of a positioning system including a magnet, with Foye's teachings of positioning the damper using a crank gear, for the benefit of accurately detecting and controlling the position of the crank gear and damper. 

With regard to claim 17, the combination above teaches the damper according to claim 16. Mrozek in the combination further teaches wherein the crank gear magnet is disposed proximate to the crank gear for determining a position of the damper blade via position of the crank gear ("in one embodiment the sensing devices 380 include Hall Effect sensors, and the rotational position indicators 370 include magnets capable of being sensed by the Hall Effect sensors [par. 0080];" where Foye in the combination teaches the crank gear).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Foye (as presented in the claim rejection under 35 USC 102 above) in view of Yoskowitz [U.S. Pub. 2015/0147955].

With regard to claim 6, Foye teaches the damper of claim 1, further comprising an adjustment mechanism operatively coupled to the crank gear ("A set point control 48 can be manually adjusted to provide a signal representative of the design air flow that is desired [col. 5 lines 45-47]" and "The set point control 48 may also require adjustment responsive to usage change in the various zones of the ventilation system of the building [col. 6 lines 10-13]" and "An air flow comparator 52 compares the signal from the set point control 48 … sent to a drive control 58 … drive control 58 is electrically connected by wires to the motor 40 [col. 5 lines 52-60];" where the Motor 40 is operatively coupled to Gear Train 36). 
Foye does not explicitly teach where the adjustment mechanism is a knob.
In an analogous art (dampers), Yoskowitz teaches an adjustment knob ("When the knob 40 is rotated until lever 34 engages the left side plate 21 of bracket 22, further movement is limited, and the damper is in the fully open position, as indicted by the marking 'open'. Rotation of the knob 40 in the clockwise direction will rotate the damper to other positions, as indicated by the markings, 'half way' and 'closed' [par. 0045]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included an adjustment knob as taught by Yoskowitz, within the damper system coupled to the crank gear as taught by Foye, for the benefit of allowing a user the ability to manually adjust the damper. 

With regard to claim 7, the combination above teaches the damper of claim 6. Foye in the combination further teaches wherein the crank gear is contained within a housing and the adjustment knob is accessible outside of the housing ("The housing 33 contains a gear train 36 and its associated motor 40 [col. 5 lines 2-3]" and [fig. 1] where Set Point 48 is outside Housing 33 and Yoskowitz in the combination teaches the adjustment knob). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foye (as presented in the claim rejection under 35 USC 102 above) in view of Vargas [U.S. Pub. 2006/0286918].

With regard to claim 9, Foye teaches the damper of claim 1. Although Foye teaches a wireless receiver configured to receive commands, the commands configured to cause positioning of the damper blade ("the damper assemblies 10 may be each connected to a central control system (not shown), such that set point control 48 and manual reset 50 may be remotely controlled to facilitate initiating the balancing function without having to remove ceiling panels [col. 6 lines 1-5]"), Foye does not explicitly teach commands from a control box including a microcontroller.  
In an analogous art (dampers), Vargas teaches receiving commands from a control box including a microcontroller ("Control signals are preferably provided to each vent-mounted control circuit by a wireless central controller, which may be arranged to control multiple vents. The central wireless controller is preferably a small microprocessor-based device  [par. 0029];" also see [fig. 2] where central controller comprises the small microprocessor and associated memory entailing a microcontroller).
Vargas further teaches, "Wireless central controller 30 is preferably arranged to receive temperature data from one or more rooms, and to transmit control signals to one or more vent-mounted control circuits to operate their respective vents such that their louvers are opened or closed as necessary to achieve a desired temperature. Controller 30 is preferably arranged so that each room can have a different desired temperature, and each vent can be independently operated as needed to maintain the different temperatures [par. 0031]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the teachings of Foye, to include the wireless central controller of Vargas, for the benefit controlling a plurality of dampers remotely via single device. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Foye (as presented in the claim rejection under 35 USC 102 above) in view of Patterson [U.S. Pat. 11,260,945].

With regard to claim 10, Foye teaches the damper of claim 1. Although Foye teaches the drive motor and a housing ("The housing 33 contains a gear train 36 and its associated motor 40 [col. 5 lines 2-3]"), Foye does not explicitly teach at least one O-ring in contact with the drive motor configured to isolate sound transfer from the drive motor to a housing.
In the same field of endeavor (suppressing sound), Patterson teaches, "a nut that may be securely fastened to the end of the drive shaft of a trolling motor engine [abstract]" and  "When the propeller end of the nut 10 seats fully into the propeller assembly and onto its threaded portion 210, the shaft face 40, propeller engaging portion 110 and the O-ring help to absorb and dampen the sounds, vibrations and harmonics emanating from the propeller assembly and the armature shaft that turns emerges from the motor and turns the propeller assembly [col. 6 lines 52-58]."
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included an O-ring in contact with a motor as taught by Patterson, within the damper system and motor of Foye, for the benefit of dampening sounds, vibrations, and harmonics of the motor. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zelczer et al. [U.S. Pat. 5,458,148] teaches a damper assembly utilizing rods
Ols [U.S. Pub. 2014/0222241] teaches a damper assembly utilizing gears. 
Colin [U.S. Pat. 1,142,553] teaches a damper assembly utilizing gears and rods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119